EX-99.23(g)(28) MASTER GLOBAL CUSTODY AGREEMENT BETWEEN THE CUSTOMER AND JPMORGAN CHASE BANK, N.A. WORLDWIDE SECURITIES SERVICES jpmorgan.com Master Global Custody Agreement - JPMCB New York - December 2006 TABLE OF CONTENTS 1. INTENTION OF THE PARTIES; DEFINITIONS 1.1 Intention of the Parties 1.2 Definitions 2. WHAT THE BANK IS REQUIRED TO DO 2.1 Set Up Accounts 2.2 Cash Account 2.3 Segregation of Assets; Nominee Name 2.4 Settlement of Transactions 2.5 Contractual Settlement Date Accounting 2.6 Actual Settlement Date Accounting 2.7 Income Collection (AutoCreditâ) 2.8 Miscellaneous Administrative Duties 2.9 Corporate Actions 2.10 Class Action Litigation 2.11 Proxies 2.12 Statements of Account 2.13 Access to Bank's Records 2.14 Maintenance of Financial Assets at Subcustodian Locations 2.15 Tax Relief Services 2.16 Foreign Exchange Transactions 2.17 Notifications 3. INSTRUCTIONS 3.1 Acting on Instructions; Method of Instruction and Unclear Instructions 3.2 Verification and Security Procedures 3.3 Instructions; Contrary to Law/Market Practice 3.4 Cut-Off Times 3.5 Electronic Access 4. FEES, EXPENSES AND OTHER AMOUNTS OWING TO THE BANK 4.1 Fees and Expenses 4.2 Overdrafts 5. SUBCUSTODIANS, SECURITIES DEPOSITORIES, AND OTHER AGENTS 5.1 Appointment of Subcustodians; Use of Securities Depositories 5.2 Liability for Subcustodians 6. ADDITIONAL PROVISIONS RELATING TO CUSTOMER 6.1 Representations of Customer and Bank 7. WHEN BANK IS LIABLE TO CUSTOMER 7.1 Standard of Care; Liability 7.2 Force Majeure 7.3 BankMay Consult With Counsel 7.4 Bank Provides Diverse Financial Services and May Generate Profits as a Result 7.5 Assets Held Outside Bank’s Control 7.6 Ancillary services 8. TAXATION 8.1 Tax Obligations 8.2 Tax Relief Services 9. TERMINATION 9.1 Termination 9.2 Exit Procedure 10. MISCELLANEOUS 10.1 Notifications 10.2 Successors and Assigns 10.3 Interpretation 10.4 Entire Agreement 10.5 Information Concerning Deposits at Bank’s London Branch 10.6 Insurance 10.7 Security Holding Disclosure 10.8 USA PATRIOT Act Disclosure 10.9 Governing Law and Jurisdiction 10.10 Severability; Waiver; and Survival 10.11 Confidentiality 10.12 Counterparts 10.13 No Third Party Beneficiaries SCHEDULE 1 List of Subcustodians and Markets Used by the Bank SCHEDULE 2 Persons Authorized To Give Instructions SCHEDULE 3 Authorized Fund Managers/Advisers SCHEDULE 4 Form of Board Resolution SCHEDULE 5 Electronic Access SCHEDULE 6 Transfer Accounts SCHEDULE 7 Fee Schedule MASTER GLOBAL CUSTODY AGREEMENT This Agreement, dated August 12, 2009, is between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION ("Bank"), with a place of business at 270 Park Avenue, New York, NY 10017; and each entity listed on Schedule A hereto that signs this Agreement or a separate addendum in the form attached to this Agreement on behalf of each of the series listed under its name on Schedule A, severally and not jointly (each such series a separate and distinct "Customer").This Agreement, when executed by each Customer, shall constitute separate terms and conditions between Bank and each Customer. 1.INTENTION OF THE PARTIES; DEFINITIONS 1.1Intention of the Parties (a) This Agreement sets out the terms on which Bank will be providing custodial, settlement and other associated services to the Customer.Bank will be responsible for the performance of only those duties set forth in this Agreement. (b) Investing in Financial Assets and cash in foreign jurisdictions may involve risks of loss or other special features.The Customer acknowledges that Bank is not providing any legal, tax or investment advice in providing the services under this Agreement and will not be liable for any losses resulting from Country Risk. 1.2Definitions As used herein, the following terms have the meaning hereinafter stated. “Account” has the meaning set forth in Section 2.1 of this Agreement. “Affiliate” as used herein and relating respectively to Bank and to Customer, means an entity controlling, controlled by, or under common control with, Bank or Customer. “Affiliated Subcustodian” means a Subcustodian that is an Affiliate. “Applicable Law” means any applicable statute, treaty, rule, regulation or common law and any applicable decree, injunction, judgement, order, formal interpretation or ruling issued by a court or governmental entity. "Authorized Person" means any person who has been designated by written notice from the Customer in the form of Schedules 2 or 3 as the case may be (or by written notice in the form of Appendix A from any agent designated by the Customer, including, without limitation, an investment manager) to act on behalf of the Customer under this Agreement.Such persons will continue to be Authorized Persons until such time as Bank receives and has had reasonable time to act upon Instructions from the Customer (or its agent) that any such person is no longer an Authorized Person. “Bank Indemnitees” means Bank, its Subcustodians, and their respective nominees, directors, officers, employees and agents. “Bank’s London Branch” means the London branch office of JPMorgan Chase Bank, N.A. “Business
